Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/210,389 filed on 12/05/2018. Claims 1-52, as originally filed, are currently pending and have been considered below. Claim 1, 19, and 36 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 37-52 are objected to because of the following informalities: Regarding claims 37-39 and 44-50 these claims should recite “the non-transitory computer readable medium” to reflect what is recited in independent claim 36. Claims 40-43 and 51-52 are objected to based on the same rationale as the claim from which it depends. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 105 in Fig. 1 is not mentioned in the specification.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
determining… one or more parameters of the set of parameters to have non-zero values to identify a reduced set of parameters, wherein the reduced set of parameters comprises the one or more parameters determined to have non-zero values; 
mapping… the reduced set of parameters to a plurality of multiplication circuits of the computing device; and 
processing… the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network.

as drafted, claim 1 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses determining… one or more parameters of the set of parameters to have non-zero values to identify a reduced set of parameters, wherein the reduced set of parameters comprises the one or more parameters determined to have non-zero values (corresponds to evaluation and judgement). Further, the claim encompasses mapping… the reduced set of parameters to a plurality of multiplication circuits of the computing device (corresponds to evaluation and judgement). Further, the claim encompasses processing… the reduced set of parameters and a set of additional 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d).Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the determining includes determining 
wherein the mapping includes mapping 

as drafted, claim 2 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the determining includes determining… (corresponds to evaluation and judgement). Further, the claim encompasses wherein the mapping includes mapping… (corresponds to evaluation and judgement). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” and “at least in part via a device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 3,

Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 2. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device”, “at least in part via the plurality of multiplication circuits” and “at least in part via a device driver executed by the processor” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “further including storing… an improved-efficiency neural 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “further including storing… an improved-efficiency ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 2. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device”, “at least in part via the plurality of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “further including storing… parameters representative of efficiency improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of parameters representative of the neural network comprises one or more input feature maps.

as drafted, claim 5 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises one or more input feature maps (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content or audio content, or a combination thereof.

as drafted, claim 6 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content or audio content, or a combination thereof (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network.

as drafted, claim 7 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values.

as drafted, claim 8 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels.

as drafted, claim 9 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or 
Regarding claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of additional parameters representative of the neural network comprises a set of input parameters, and 
wherein the mapping the one or more reduced set of parameters to the plurality of multiplication circuits comprises mapping the set of input parameters and the reduced kernel slices to the plurality of multiplication circuits.

as drafted, claim 10 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters representative of the neural network comprises a set of input parameters (corresponds to evaluation). Further, the claim encompasses wherein the mapping the one or more 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: 
wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprises one or more additional weight parameters having non-zero values
wherein the set of additional parameters representative of the neural network comprises an input feature map, and wherein the mapping the input feature map and the reduced kernel slices to the plurality of multiplication circuits includes mapping the reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits.

as drafted, claim 11 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprises one or more additional weight parameters having non-zero values (corresponds to evaluation and judgement). Further, the claim encompasses wherein the mapping the one or more reduced set of parameters to the plurality of multiplication circuits comprises mapping the set of input parameters and the reduced kernel slices to the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the processing the one or more reduced set of parameters and the set of input parameters… in accordance with the mapping.


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device” and “at least in part via the plurality of multiplication circuits” amounts to mere instructions to implement the abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “comprises storing the one or more 76Attorney Docket No.: 252.P107 (P05069US.family)reduced kernel slices and the one or more input parameters in one or more buffers at least in part” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution 
Regarding claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the mapping further comprises assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication units.

as drafted, claim 13 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the mapping further comprises assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication units (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the assigning the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits comprises determining an increased- efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits.

as drafted, claim 14 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the assigning the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits comprises determining an increased- efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device”, “at least in part via the plurality of multiplication circuits”, and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, 
Regarding claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits includes determining a number of available multiplication circuits and determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits for concurrent processing.

as drafted, claim 15 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits includes determining a number of available multiplication circuits and determining a count of the one or more reduced kernel slices assignable to the available 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device”, “at least in part via the plurality of multiplication circuits”, and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: 
further comprising configuring… the plurality of multiplication circuits 77Attorney Docket No.: 252.P107 (P05069US.family)based at least in part on the mapping to enable process of the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network.

as drafted, claim 16 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses further comprising configuring… the plurality of multiplication circuits 77Attorney Docket No.: 252.P107 (P05069US.family)based at least in part on the mapping to enable process of the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network (corresponds to evaluation with pen and paper).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device”, “at least in part via the plurality of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at 
Regarding claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a method for neural network parameter quantization. Each of the following limitation(s): 
wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network comprises generating a set of output parameters indicative of an output feature map.

as drafted, claim 17 is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof, and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device”, “at least in part via the plurality of multiplication circuits”, and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d).Accordingly, the additional elements do not integrate the abstract idea into a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 17.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “utilizing a processor of the computing device”, “at least in part via the plurality of multiplication circuits”, and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d).
Moreover, the additional element(s) of “wherein the neural network is directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Accordingly, the additional elements do not integrate the abstract 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Moreover, the additional element(s) of “wherein the neural network is directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 19,

Step 1 Analysis: Claim 19 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
… to configure the plurality of multiplication circuits to process the set of parameters, the processor to: 
determine one or more parameters of the set of parameters to have non- zero values to identify a reduced set of parameters, wherein the reduced set of parameters comprises the one or more parameters determined to have non-zero values; 
map the reduced set of parameters to the plurality of multiplication circuits; and 
initiate processing the reduced set of parameters and a set of additional parameters… and at least in part in accordance with the mapping to generate a set output parameters for the neural network.

as drafted, claim 19 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses to configure the plurality of multiplication circuits to process the set of parameters (corresponds to evaluation). Further, the claim 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as 
Regarding claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
… to determine the one or more parameters of the set of parameters to have non-zero values… and/or to map the reduced set of parameters to the plurality of multiplication circuits via...

as drafted, claim 20 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses to determine the one or more parameters of the set of parameters to have non-zero values… and/or to map the reduced set of parameters to the plurality of multiplication circuits via… (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 21,
Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 21 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 20 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Further, the limitation of “wherein the processor further to store… an improved-efficiency neural network, including the reduced set of parameters, in the memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to storing and retrieving information in memory for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere storing and retrieving information under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” and “wherein the processor further to store… an improved-efficiency neural network, including the reduced set of parameters, in the memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as 
Regarding claim 22,
Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 22 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 20 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 23,
Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 23 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the set of parameters representative of the neural network comprises one or more input feature maps.


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. 
Regarding claim 24,
Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 24 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network.

as drafted, claim 24 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 25,
Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 25 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the reduced set of weight parameters comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values.

as drafted, claim 25 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of weight parameters comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as 
Regarding claim 26,
Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 26 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels.

as drafted, claim 26 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 27,
Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 27 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: 
wherein the set of additional parameters representative of the neural network comprises a set of input parameters, and 
wherein… to map the one or more reduced set of parameters to the plurality of multiplication circuits at least in part by mapping the set of input parameters and the reduced kernel slices to the plurality of multiplication circuits.

as drafted, claim 27 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of additional parameters representative of the neural network comprises a set of input parameters (corresponds to evaluation). Further, the claim encompasses wherein the processor to map the one or more reduced set of parameters to the plurality of multiplication circuits at least in part by mapping the set of input parameters and the reduced kernel slices to the plurality of multiplication circuits (corresponds to evaluation and judgment).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 28,
Claim 28 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 28 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprising one or more additional weight parameters having non-zero values, 
wherein the set of additional parameters representative of the neural network comprises an input feature map, and wherein… to map the input feature map and the reduced kernel slices to the plurality of multiplication circuits at least in part by mapping the reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits.

as drafted, claim 28 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprising one or more additional weight parameters having non-zero values (corresponds to evaluation and judgement). Further, the claim encompasses wherein the set of additional parameters representative of the neural network comprises an input feature map, and wherein… to map the input feature map and the reduced kernel slices to the plurality of multiplication circuits at least in part by mapping the reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 29,
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 29 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to initiate processing the one or more reduced set of parameters and the set of input parameters… in accordance with the mapping.

as drafted, claim 29 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to initiate processing the one or more reduced set of parameters and the set of input parameters… in accordance with the mapping (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 30,
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 30 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to map the reduced set of parameters to the plurality of multiplication circuits at least in part by assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication units.

as drafted, claim 30 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” and “at least in part by initiating storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers at least in part” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely 
Regarding claim 31,
Claim 31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 31 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by determining an increased efficiency mapping… to analyze the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits.

as drafted, claim 31 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by determining an increased efficiency 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” and “at least in part by initiating storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers at least in part” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 32,
Claim 32 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 32 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… to determine the increased-efficiency mapping at least in part by determining a count of available multiplication circuits and at least in part by determining a count of the one or more reduced kernel slices can assignable to the available multiplication circuits to be processed concurrently.

as drafted, claim 32 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to determine the increased-efficiency mapping at least in part by determining a count of available multiplication circuits and at least in part by determining a count of the one or more reduced kernel slices can assignable to the available multiplication circuits to be processed concurrently (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” and “at least in part by initiating storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers at least in part” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 33,
Claim 33 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 33 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein… further to configure… the plurality of multiplication circuits based at least in part on the mapping.

as drafted, claim 33 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… further to configure… the plurality of multiplication circuits based at least in part on the mapping (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 34,
Claim 34 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 34 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a machine for neural network parameter quantization. Each of the following limitation(s):  
wherein the set of additional parameters comprise parameters indicative image content or audio content, or a combination thereof, and wherein… to initiate processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network at least in part by generating a set of output parameters indicative of an output feature map.

as drafted, claim 34 is a machine that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. 
Regarding claim 35,
Claim 35 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 35 is directed to an apparatus, which is directed to a machine, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 17.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “processor”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states representative of the set of parameters from the memory device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states representative of the set of parameters from the memory device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a memory device to store signals and/or states indicative of a set of parameters representative of a neural network” are considered well known, routine, and conventional because of what ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Moreover, the additional element(s) of “wherein the neural network is directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 36,
Claim 36 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 36 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
determine one or more parameters of the set of parameters to have non- zero values to identify a reduced set of parameters, wherein the reduced set of parameters to comprise the one or more parameters determined to have non- zero values; 
map the reduced set of parameters to a plurality of multiplication circuits of the computing device; and 
initiate processing… the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network.

as drafted, claim 36 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses determine one or more parameters of the set of parameters to have non- zero values to identify a reduced set of parameters, wherein the reduced set of parameters to comprise the one or more parameters determined to have non- zero values (corresponds to evaluation and judgement). Further, the claim encompasses map the reduced set of parameters to a plurality of multiplication circuits of the computing device (corresponds to evaluation and judgement). Further, the claim encompasses initiate processing… the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 37,
Claim 37 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 37 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
to determine the one or more parameters of the set of parameters to have non-zero values… and/or to map the reduced set of 83Attorney Docket No.: 252.P107 (P05069US.family) parameters to the plurality of multiplication circuits via at least in part via execution of the device driver.


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” and “” are considered well known, routine, and conventional ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 38,
Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 38 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 37. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 39,
Claim 39 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 39 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 37. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” and “store… parameters representative of efficiency improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 40,
Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 40 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content.

as drafted, claim 40 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 41,
Claim 41 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 41 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network.

as drafted, claim 41 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of generality such that it amount no more than mere receiving and transmitting data under MPEP 2106.05(d). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as 
Regarding claim 42,
Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 42 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values.

as drafted, claim 42 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 43,
Claim 43 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 43 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels.

as drafted, claim 43 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (corresponds to evaluation). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 44,
Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 44 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of additional parameters representative of the neural network comprises a set of input parameters, and 
wherein… to map the one or more reduced set of parameters to the plurality of multiplication circuits at least in part by mapping the set of input parameters and the reduced kernel slices to the plurality of multiplication circuits.


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 45,
Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 45 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprising one or more additional weight parameters having non-zero values, 
wherein the set of additional parameters representative of the neural network comprises an input feature map, and wherein the computer readable medium having stored thereon further instructions executable by the computing device to map the input feature map 85Attorney Docket No.: 252.P107 (P05069US.family) and the reduced kernel slices to the plurality of 

as drafted, claim 45 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein the reduced set of parameters comprises the one or more reduced kernel slices comprising the trained weight parameters having non-zero values and further comprising one or more additional weight parameters having non-zero values (corresponds to evaluation and judgement). wherein the set of additional parameters representative of the neural network comprises an input feature map, and wherein the computer readable medium having stored thereon further instructions executable by the computing device to map the input feature map 85Attorney Docket No.: 252.P107 (P05069US.family) and the reduced kernel slices to the plurality of multiplication circuits at least in part by mapping the reduced kernel slices and the one or more additional weight parameters to the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 46,
Claim 46 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 46 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: 
wherein… to initiate processing the one or more reduced set of parameters and the set of input parameters… at least in part in accordance with the mapping.

as drafted, claim 46 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to initiate processing the one or more reduced set of parameters and the set of input parameters… at least in part in accordance with the mapping (corresponds to evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 47,
Claim 47 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 47 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein… to map the set of input parameters and the reduced kernel slices to the plurality of multiplication circuits at least in part by assigning… particular 

as drafted, claim 47 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to map the set of input parameters and the reduced kernel slices to the plurality of multiplication circuits at least in part by assigning… particular combinations of the one or more reduced kernel slices and the one or more input parameters to particular multiplication units of the plurality of multiplication units (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 48,
Claim 48 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 48 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by 86Attorney Docket No.: 252.P107 (P05069US.family) determining an increased-efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits.

as drafted, claim 48 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. For example, but for mere instruction to apply language, the above limitation in the context of this claim encompasses wherein… to assign the particular combinations of the one or more reduced kernel slices and the one or more input parameters to the plurality of multiplication circuits at least in part by 86Attorney Docket No.: 252.P107 (P05069US.family) determining an increased-efficiency mapping… analyzing the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits (corresponds to evaluation and judgement).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 49,
Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 49 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein… to analyze the one or more reduced kernel slices, the one or more input parameters, and the plurality of multiplication circuits at least in part by determining a number of available multiplication circuits and determining a count of the one or more reduced kernel slices assignable to the available multiplication circuits for concurrent processing.


Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 50,
Claim 50 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 50 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein … to configure… the plurality of multiplication circuits based at least in part on the mapping to enable process of the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network.

as drafted, claim 50 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for further process. The insignificant extra-solution activity are recited at a high level of 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” and “at least in part by storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers” are considered well ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 51,
Claim 51 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 51 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: The claim recites a manufacture for neural network parameter quantization. Each of the following limitation(s):   
wherein the set of additional parameters comprise parameters indicative of image content or audio content or a combination thereof, and 
wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural 87Attorney Docket No.: 252.P107 (P05069US.family) network comprises generating a set of output parameters indicative of an output feature map.

as drafted, claim 51 is a manufacture that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including observation, evaluation, judgement, opinion)) but for mere instruction to apply language. 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” and “at least in part via the device driver executed by the processor” amounts to mere instructions to implement an abstract idea or other exceptions on a computer. See MPEP 2106.05(f). Further, the limitation of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” as drafted, is reciting insignificant extra solution activity because it relates to transmitting information for 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” and “at least in part by storing the one or more reduced kernel ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.
Regarding claim 52,
Claim 52 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 52 is directed to an article, which is directed to a manufacture, one of the statutory categories. See MPEP 2106.03.
Step 2A Prong One Analysis: See analysis of claim 51.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea or other exceptions on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a non-transitory computer-readable medium”, as drafted, is reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The recitation of “at least in part via a plurality of multiplication circuits” and “at least in part via execution of a device driver” and “at least in part via the 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a mere instruction to apply language cannot provide an inventive concept. The insignificant extra-solution activity of “obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device” are considered well known, routine, ‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... i. Receiving or transmitting data over a network, e.g., using the Internet to gather data”. Further, the insignificant extra-solution activity of “a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to” and “wherein the computer readable medium having stored thereon further instructions executable by the computing device” and “at least in part by storing the one or more reduced kernel slices and the one or more input parameters in one or more buffers” are considered well known, routine, and conventional because of what is recited in the MPEP 2106.05(d)(II): “The courts have recognized the following computer functions as well‐ understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity... iv. Storing and retrieving information in memory”. Moreover, the additional element(s) of “wherein the neural network is directed to one or more computer vision applications”, which can be considered as “generally linking the use of judicial exception to a particular technological environment or field of use”. See MPEP 2106.05(h). Therefore, these additional elements do not amount to significantly more. The claim in not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 19, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO2018140294A1) in view of Gysel (“Ristretto: Hardware-Oriented Approximation of Convolutional Neural Networks”)
Regarding Claim 1,
Xu et al. teaches a method, comprising: obtaining signals and/or states indicative of a set of parameters representative of a neural network from a memory of a computing device (Xu et al., FIG. 1 and Para. [0021], “The memory unit 108 of the special -purpose processing device 106 may be used to store parameters, such as convolution kernel weights” teaches the memory unit within a computing device that stores receives and stores parameters).
determining, utilizing a processor of the computing device, one or more parameters of the set of parameters to have non-zero values to identify a reduced set of parameters, wherein the reduced set of parameters comprises the one or more parameters determined to have non-zero values (Xu et al., Para. [0021], “The controller 104 assigns the computing tasks to the processing unit 110 on the special-purpose processing device 106. The processing unit 110 begins the computing process after receiving the start signal from the controller 104. The controller 104 provides the inputs and weights to the processing unit 110 for computation” teaches a processing unit of the processing device that conduct computation for the inputs and weights (corresponds to the parameters). Equation (1) and Para. 0038], “As indicated in the equation (1), when the weigh w is great than or equal to zero, it is converted to +1, and when the weight w is less than zero, it is converted to -1, such that the obtained value wb is a one-bit binary number. Such binary conversion drastically reduces computation complexity and memory consumption in forward pass” teaches determining a quantized (corresponds to a reduced) set of parameters that are converted to +1 or -1 based on if they are greater than or less than zero (corresponds to the parameters having non-zero values)).
Xu et al. does not appear to explicitly teach mapping, utilizing the processor, the reduced set of parameters to a plurality of multiplication circuits of the computing device and processing, at least in part via the plurality of multiplication circuits, the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network.
However, Gysel, teaches mapping, utilizing the processor, the reduced set of parameters to a plurality of multiplication circuits of the computing device (Gysel, Section 2.6.1.1 Pg. 16, “In Figure 2.9, the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches inputting the quantized input values and weights values (corresponds to the reduced set of parameters) to the multiplication units (corresponds to the multiplication circuits). Section 3.2 Pg. 21, “Different accelerator platforms have been used to accelerate CNN inference. In what follows we review proposed accelerators on GPUs, FPGAs and ASICs” teaches the training of deep neural network by utilizing GPUs, FPGAs and ASICs (corresponds to the processors)).
processing, at least in part via the plurality of multiplication circuits, the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network (Gysel, Section 2.6.1.1 Pg. 16, “the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches the multiplication unit (corresponds to the multiplication circuit) receiving input value and network weight (corresponds to the parameter) per computation round and outputs the final accumulation of the results. Section 2.6.1.1 Pg. 17, “As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches the layer output is quantized (corresponds to the reduced parameter)).  
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. with Gysel, with motivation of mapping, utilizing the processor, the reduced set of parameters to a plurality of multiplication circuits of the computing device and processing, at least in part via the plurality of multiplication circuits, the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.
Regarding Claim 5,
Xu et al. in view of Gysel teaches the method of claim 1,
Gysel further teaches wherein the set of parameters representative of the neural network comprises one or more input feature maps (Gysel, Figure 2.2 and Section 2.2 Pg. 6, “This layer type is used for feature extraction. Deep CNNs have many convolutional layers; AlexNet for example has five layers of this type. The feature extraction is done by a series of L convolutional layers. Each layer uses 2d kernel filters which extract features from input feature maps (IFM). The result of multiple feature extractions is summed up to form one output feature map (OFM). This process is shown in Figure 2.2, where two filter banks, each with three kernels, are used to generate 2 output feature maps. The number of input and output feature maps is denoted by N and M, and the size of one output feature map is R×C. One kernel has dimension K×K, and a layer has N×M of these kernels. The feature extraction consists of a series of multiplication-accumulation (MAC) operations, as shown in Figure 2.3. Each output pixel is the sum of the 2d convolutions between the input feature maps and the respective kernels. To generate the neighboring output pixels, the kernel stack is slided across the spacial dimension by stride S” teaches the neural network layers comprising of input feature maps).  
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. with Gysel, with motivation wherein the set of parameters representative of the neural network comprises one or more input feature maps. 
Regarding Claim 7,
Xu et al. in view of Gysel teaches the method of claim 1, 
Gysel further teaches wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network (Gysel, Section 2.1.1 Pg. 4, “Forward propagation depends on network parameters in two ways. First, the convolutional layers rely on feature filters. Second, the fully connected layers contain many parameters, each of which serves as weighted connection between a specific input and output node. These parameters are learned during the training procedure” teaches the network parameter comprising of trained weight connections between a specific input and output node).  
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify 
Regarding Claim 8,
Xu et al. in view of Gysel teaches the method of claim 7, 
Gysel further teaches wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values (Gysel, Figure 2.5 and Section 2.2 Pg. 10, “MAX pooling does not required any arithmetic operation except comparisons. Since this layer type is cheap in terms of computation and parameter size, this thesis leaves this layer type as is and we perform no approximation. An example of a MAX pooling operation is shown in Figure 2.5, where 2x2 kernels are used to extract the maximum value. The result is stored as output on the right side of the Figure. Pooling layers are associated with a kernel size and a stride. The stride indicates how many pixels are skipped between pooling operations. Notice that in the above example, the data size is reduced by 75%” teaches a max pooling operation where 2x2 kernels 
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. with Gysel, with motivation wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.
Regarding Claim 19,
Xu et al. teaches an apparatus, comprising: a memory device to store signals and/or states indicative of a set of parameters representative of a neural network (Xu et al., FIG. 1 and Para. [0021], “The memory unit 108 of the special -purpose processing device 106 may be used to store parameters, such as convolution kernel weights” teaches the memory unit within a computing device that receives and stores parameters).
Xu et al., Para. [0078], “At 504, parameters of the convolutional layer are read from a memory unit 108 of the special-purpose processing device 106, where the parameters are stored in the memory unit 108 of the special -purpose processing device 106 in a first fixed-point format and have a predefined bit-width. The parameters may represent either weight parameters or bias parameters of the convolutional layer, or may represent both the weight parameters and the bias parameters” teaches obtaining parameters from the memory unit (corresponds to the memory device)). 78Attorney Docket No.: 252.P107 (P05069US.family) 
determine one or more parameters of the set of parameters to have non- zero values to identify a reduced set of parameters, wherein the reduced set of parameters comprises the one or more parameters determined to have non-zero values (Xu et al., Para. [0021], “The controller 104 assigns the computing tasks to the processing unit 110 on the special-purpose processing device 106. The processing unit 110 begins the computing process after receiving the start signal from the controller 104. The controller 104 provides the inputs and weights to the processing unit 110 for computation” teaches a processing unit of the processing device that conduct computation for the inputs and weights (corresponds to the parameters). Equation (1) and Para. 0038], “As indicated in the equation (1), when the weigh w is great than or equal to zero, it is converted to +1, and when the weight w is less than zero, it is converted to -1, such that the obtained value wb is a one-bit binary number. Such binary conversion drastically reduces computation complexity and memory consumption in forward pass” teaches determining a quantized (corresponds to a 
Xu et al. does not appear to explicitly teach a plurality of multiplication circuits; map the reduced set of parameters to the plurality of multiplication circuits; and initiate processing the reduced set of parameters and a set of additional parameters at least in part via a plurality of multiplication circuits and at least in part in accordance with the mapping to generate a set output parameters for the neural network
However, Gysel, teaches a plurality of multiplication circuits (Gysel, Figure 2.9 and Section 2.6.1.1 Pg. 16, “In Figure 2.9, the layer input values and layer weights serve as input to the multiplication units” teaches the input into a plurality of multiplication units (corresponds to multiplication circuits)).
at least one processor to configure the plurality of multiplication circuits to process the set of parameters, the processor to (Gysel, Section 9.6 Pg. 56, “Ristretto runs on the GPU and leverages optimized CUDA routines” teaches the Ristretto running on the GPU (corresponds to the at least one processor)). 
… map the reduced set of parameters to the plurality of multiplication circuits (Gysel, Section 2.6.1.1 Pg. 16, “In Figure 2.9, the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches inputting the quantized input values and weights values (corresponds to the reduced set of parameters) to the multiplication units (corresponds to the multiplication circuits)).
initiate processing the reduced set of parameters and a set of additional parameters at least in part via a plurality of multiplication circuits and at least in part in accordance with the mapping to generate a set output parameters for the neural network (Gysel, Section 2.6.1.1 Pg. 16, “the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches the multiplication unit (corresponds to the multiplication circuit) receiving input value and network weight (corresponds to the parameter) per computation round and outputs the final accumulation of the results. Section 2.6.1.1 Pg. 17, “As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches the layer output is quantized (corresponds to the reduced parameter)).
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of 
Regarding Claim 36,
Xu et al. teaches an article, comprising: a non-transitory computer-readable medium having stored thereon instructions executable by a computing device to (Xu et al., Para. [0020], “The memory 102 may be implemented by various storage media, including but not limited to volatile and non-volatile medium, and removable and non-removable medium. The memory 102 can be a volatile memory (such as a register, cache, Random Access Memory (RAM)), a non-volatile memory (such as, a Read-Only Memory (ROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), flash memory)), or any combinations thereof. The memory 102 may be removable and non-removable medium, and may include a machine-readable medium, such as a memory, flash drive, magnetic disk or any other media that can be used to store information and/or data and can be accessed by the computing device 100” teaches a non-removable and removable medium (corresponds to non-transitory computer-readable medium) that store information and/ or data (corresponds to the instructions executable) by the computing device). 
obtain signals and/or states indicative of a set of parameters representative of a neural network from a memory of the computing device (Xu et al., Para. [0078], “At 504, parameters of the convolutional layer are read from a memory unit 108 of the special-purpose processing device 106, where the parameters are stored in the memory unit 108 of the special -purpose processing device 106 in a first fixed-point format and have a predefined bit-width. The parameters may represent either weight parameters or bias parameters of the convolutional layer, or may represent both the weight parameters and the bias parameters” teaches obtaining parameters from the memory unit (corresponds to the memory device)). 
determine one or more parameters of the set of parameters to have non- zero values to identify a reduced set of parameters, wherein the reduced set of parameters to comprise the one or more parameters determined to have non- zero values (Xu et al., Para. [0021], “The controller 104 assigns the computing tasks to the processing unit 110 on the special-purpose processing device 106. The processing unit 110 begins the computing process after receiving the start signal from the controller 104. The controller 104 provides the inputs and weights to the processing unit 110 for computation” teaches a processing unit of the processing Equation (1) and Para. 0038], “As indicated in the equation (1), when the weigh w is great than or equal to zero, it is converted to +1, and when the weight w is less than zero, it is converted to -1, such that the obtained value wb is a one-bit binary number. Such binary conversion drastically reduces computation complexity and memory consumption in forward pass” teaches determining a quantized (corresponds to a reduced) set of parameters that are converted to +1 or -1 based on if they are greater than or less than zero (corresponds to the parameters having non-zero values)).
Xu et al. does not appear to explicitly teach map the reduced set of parameters to a plurality of multiplication circuits of the computing device; initiate processing, at least in part via the plurality of multiplication circuits, the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network
However, Gysel, teaches map the reduced set of parameters to a plurality of multiplication circuits of the computing device (Gysel, Section 2.6.1.1 Pg. 16, “In Figure 2.9, the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches inputting the quantized input values and weights values (corresponds to the reduced set of parameters) to the multiplication units (corresponds to the multiplication circuits)).
initiate processing, at least in part via the plurality of multiplication circuits, the reduced set of parameters and a set of additional parameters at least in part in accordance with the mapping to generate a set output parameters for the neural network (Gysel, Section 2.6.1.1 Pg. 16, “the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches the multiplication unit (corresponds to the multiplication circuit) receiving input value and network weight (corresponds to the parameter) per computation round and outputs the final accumulation of the results. Section 2.6.1.1 Pg. 17, “As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches the layer output is quantized (corresponds to the reduced parameter)).
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of .
Claims 2-4, 6, 16-18, 20-25, 33-35, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Gysel in further view of Ma et al. (US20180300600A1)
Regarding Claim 2,
Xu et al. in view of Gysel teaches the method of claim 1
Xu et al. in view of Gysel does not appear to explicitly teach wherein the determining includes determining at least in part via a device driver executed by the processor and/or wherein the mapping includes mapping at least in part via the device driver executed by the processor.
Ma et al., teaches wherein the determining includes determining at least in part via a device driver executed by the processor and/or wherein the mapping includes mapping at least in part via the device driver executed by the processor (Ma et al., Para. [0122], “One mechanism for changing the bias state employs an API call (e.g. OpenCL), which, in turn, calls the GPU's device driver which, in turn, sends a message (or enqueues a command descriptor) to the GPU directing it to change the bias state” teaches determining via a device driver executed by the GPU (corresponds to the processor)).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the determining includes determining at least in part via a device driver executed by the processor and/or wherein the mapping includes mapping at least in part via the device driver executed by the processor. “Parallel graphics processors with single instruction, multiple thread (SIMT) architectures are designed to maximize the amount of parallel processing in the graphics pipeline. In an SIMT architecture, groups of parallel threads attempt to execute program instructions synchronously together as often as possible to increase processing efficiency” (Ma et al., Para. [0004]). The proposed teaching is beneficial in that it increases processing efficiency.
Regarding Claim 3,
Xu et al. in view of Gysel in view of Ma et al. teaches the method of claim 2, 
Gysel further teaches including storing, via the device driver executed by the processor, an improved-efficiency neural network, including the reduced set of parameters, in the memory of the computing device (Gysel et al., Section1 Pg. 2, “In this thesis we present Ristretto, a framework for automated neural network approximation. The framework is open source and we hope it will speed up the development process of energy efficient hardware accelerators. Our framework focuses on condensing neural networks without adding any computational complexity such as decompression or sparse matrix multiplication. Ristretto is a Caffe-based approximation framework and was developed for fast, automated, efficient and flexible CNN compression for later deployment in hardware accelerators. Ristretto aims at lowering the area requirements for processing elements, and lowering the memory footprint which in turn reduces or eliminates off-chip memory communication” teaches an improved efficiency neural network with Ristretto. Section 6.4 Pg. 40, “When implemented in a hardware accelerator, the data path’s input and output are minifloat numbers. In case the neural network in question is too large to fit into on-chip memory, the layer outputs and parameters need to be stored in off-chip memory. Since both these number categories are represented in minifloat, we can achieve significant energy savings thanks to reduced data transfer” teaches storing the neural network and reduced set parameters in an off chip memory). 
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been 
Regarding Claim 4,
Xu et al. in view of Gysel in view of Ma et al. teaches the method of claim 2, 
Gysel further teaches further including storing, via the device driver executed by the processor, parameters representative of efficiency improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the computing device (Gysel, 2.6.1.1, “To reduce the number of bits required for number representation, our approximation framework quantizes both the layer inputs and weights. The resulting values can be represented using significantly fewer bits. As a result, the multiplication units require less area. In order to simplify simulation of hardware, our framework uses 32-bit floating point for accumulation. To achieve the same result in a hardware accelerator, the adder tree should use 32-bit. Adders are much cheaper in terms of area and power, compared to multipliers. Thus it is acceptable to use more bits for number representation in the adder tree. As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches a hardware accelerator (corresponds to the efficiency improvements to a specified hardware configuration as well as the quantized layer inputs and weight (corresponds to the reduced set of parameters) stored in the off-chip memory (corresponds to the memory of the computing device)).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation of further including storing, via the device driver executed by the processor, parameters representative of efficiency improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the computing device. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming 
Regarding Claim 6,
Xu et al. in view of Gysel teaches the method of claim 1, 
Xu et al. in view of Gysel does not appear to explicitly teach wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content or audio content, or a combination thereof
However, Ma et al., teaches wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content or audio content, or a combination thereof (Ma et al., Para. [0055], “For graphics processing operations, processing tasks can include indices of data to be processed, e.g., surface (patch) data, primitive data, vertex data, and/or pixel data, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed)” teaches the parameters and commands defining how the data is processed. Para. [0147], “Another type of user input device is cursor control, such as a mouse, a trackball, a touchscreen, a touchpad, or cursor direction keys to communicate direction information and command selections to GPU 614 and to control cursor movement on the display device. Camera and microphone arrays of computer device 600 may be employed to observe gestures, record audio and video and to receive and transmit visual and audio commands” teaches the input of the visual (corresponds to image content) and audio (corresponds to the audio content) data).  

Regarding Claim 16,
Xu et al. in view of Gysel in view of Ma et al. teaches the method of claim 2, 
Gysel further teaches further comprising configuring, at least in part via the device driver executed by the processor, the plurality of multiplication circuits 77Attorney Docket No.: 252.P107 (P05069US.family) based at least in part on the mapping to enable process of the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network (Gysel, Section 2.6.1.1 Pg. 16, “the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches the multiplication unit (corresponds to the multiplication circuit) receiving input value and network weight (corresponds to the parameter) per computation round and outputs the final accumulation of the results. Section 2.6.1.1 Pg. 17, “As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches the layer output is quantized (corresponds to the reduced parameter)).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation of further comprising configuring, at least in part via the device driver executed by the processor, the plurality of multiplication circuits 77Attorney Docket No.: 252.P107 (P05069US.family) based at least in part on the mapping to enable process of the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). 
Regarding Claim 17,
Xu et al. in view of Gysel in view of Ma et al. teaches the method of claim 16, 
Ma et al. further teaches wherein the set of additional parameters comprise parameters indicative of image content or audio content, or a combination thereof (Ma et al., Para. [0055], “For graphics processing operations, processing tasks can include indices of data to be processed, e.g., surface (patch) data, primitive data, vertex data, and/or pixel data, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed)” teaches the parameters and commands defining how the data is processed. Para. [0147], “Another type of user input device is cursor control, such as a mouse, a trackball, a touchscreen, a touchpad, or cursor direction keys to communicate direction information and command selections to GPU 614 and to control cursor movement on the display device. Camera and microphone arrays of computer device 600 may be employed to observe gestures, record audio and video and to receive and transmit visual and audio commands” teaches the input of the visual (corresponds to image content) and audio (corresponds to the audio content) data).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed 
Gysel further teaches wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network comprises generating a set of output parameters indicative of an output feature map (Gysel, Section 2.6.1.1 Pg. 16, “the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches the multiplication unit receiving input value and network weight (corresponds to the parameters) per computation round and outputs the final accumulation of the results. Section 2.6.1.1 Pg. 17, “As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches the layer output is quantized (corresponds to the reduced parameter). Figure 2.3 and Section 2.2 Pg. 6, “Each layer uses 2d kernel filters which extract features from input feature maps (IFM). The result of multiple feature extractions is summed up to form one output feature map (OFM). This process is shown in Figure 2.2, where two filter banks, each with three kernels, are used to generate 2 output feature maps. The number of input and output feature maps is denoted by N and M, and the size of one output feature map is R×C” teaches the generated output feature map).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network comprises generating a set of output parameters indicative of an output feature map. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network. 
Regarding Claim 18,
Xu et al. in view of Gysel in view of Ma et al. teaches the method of claim 17, 
Gysel further teaches wherein the neural network is directed to one or more computer vision applications (Gysel, Section 2.3 Pg. 10, “Deep convolutional neural networks have pushed the limits of artificial intelligence in a wide range of applications. Recent winners (Krizhevsky et al., 2012; Simonyan and Zisserman, 2015; Szegedy et al., 2015; He et al., 2015) of ImageNet (Russakovsky et al., 2015) competition have continuously improved machine’s abilities in image classification. The most recent winners of this competition even outperform human vision. Besides image classification, deep networks show state-of-art performance in object detection (Girshick, 2015) as well as speech recognition (Hinton et al., 2012). Other applications include playing games (Silver et al., 2016), as well as art (Gatys et al., 2015). Notice that artificial neural networks as well as recurrent neural networks could potentially be approximated in a similar way as we do in this thesis” teaches multiple computer vision applications). 
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the neural network is directed to one or more computer vision applications. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: 
Regarding Claim 20,
Xu et al. in view of Gysel teaches the apparatus of claim 19, 
 Xu et al. further teaches wherein the processor to determine the one or more parameters of the set of parameters to have non-zero values at least in part via execution of a device driver (Xu et al., Para. [0021], “The controller 104 assigns the computing tasks to the processing unit 110 on the special-purpose processing device 106. The processing unit 110 begins the computing process after receiving the start signal from the controller 104. The controller 104 provides the inputs and weights to the processing unit 110 for computation” teaches a processing unit of the processing device that conduct computation for the inputs and weights (corresponds to the parameters). Equation (1) and Para. 0038], “As indicated in the equation (1), when the weigh w is great than or equal to zero, it is converted to +1, and when the weight w is less than zero, it is converted to -1, such that the obtained value wb is a one-bit binary number. Such binary conversion drastically reduces computation complexity and memory consumption in forward pass” teaches determining a quantized (corresponds to a reduced) set of parameters that are 
Gysel further teaches to map the reduced set of parameters to the plurality of multiplication circuits via at least in part (Gysel, Section 2.6.1.1 Pg. 16, “In Figure 2.9, the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches inputting the quantized input values and weights values (corresponds to the reduced set of parameters) to the multiplication units (corresponds to the multiplication circuits).
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. with Gysel, with motivation to map the reduced set of parameters to the plurality of multiplication circuits via at least in part. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto 
Xu et al. in view of Gysel does not appear to explicitly teach map… via execution of the device driver
However, Ma et al., teaches map… via execution of the device driver (Ma et al. Para. [0122], “One mechanism for changing the bias state employs an API call (e.g. OpenCL), which, in turn, calls the GPU's device driver which, in turn, sends a message (or enqueues a command descriptor) to the GPU directing it to change the bias state and, for some transitions, perform a cache flushing operation in the host. The cache flushing operation is required for a transition from host processor 405 bias to GPU bias, but is not required for the opposite transition” teaches the GPU’s device driver changing the bias state).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation to map… via execution of the device driver. “Parallel graphics processors with single instruction, multiple thread (SIMT) architectures are designed to maximize the amount of parallel processing in the graphics pipeline. In an SIMT architecture, groups of parallel threads attempt to execute program instructions synchronously together as 
Regarding Claim 21,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 20, 
Gysel further teaches wherein the processor further to store, via execution of the device driver, an improved-efficiency neural network, including the reduced set of parameters, in the memory of the computing device (Gysel et al., Section1 Pg. 2, “In this thesis we present Ristretto, a framework for automated neural network approximation. The framework is open source and we hope it will speed up the development process of energy efficient hardware accelerators. Our framework focuses on condensing neural networks without adding any computational complexity such as decompression or sparse matrix multiplication. Ristretto is a Caffe-based approximation framework and was developed for fast, automated, efficient and flexible CNN compression for later deployment in hardware accelerators. Ristretto aims at lowering the area requirements for processing elements, and lowering the memory footprint which in turn reduces or eliminates off-chip memory communication” teaches an improved efficiency neural network with Ristretto. Section 6.4 Pg. 40, “When implemented in a hardware accelerator, the data path’s input and output are minifloat numbers. In case the neural network in question is too large to fit into on-chip memory, the layer outputs and parameters need to be stored in off-chip memory. Since both these number categories are represented in minifloat, we can achieve significant energy savings thanks to reduced data transfer” teaches storing the neural network and reduced set parameters in an off chip memory).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the processor further to store, via execution of the device driver, an improved-efficiency neural network, including the reduced set of parameters, in the memory of the computing device. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network. 
 Regarding Claim 22,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 20, 
Gysel further teaches wherein the processor further to store, via execution of the device driver, parameters representative of efficiency 79Attorney Docket No.: 252.P107 (P05069US.family) improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the Gysel, 2.6.1.1, “To reduce the number of bits required for number representation, our approximation framework quantizes both the layer inputs and weights. The resulting values can be represented using significantly fewer bits. As a result, the multiplication units require less area. In order to simplify simulation of hardware, our framework uses 32-bit floating point for accumulation. To achieve the same result in a hardware accelerator, the adder tree should use 32-bit. Adders are much cheaper in terms of area and power, compared to multipliers. Thus it is acceptable to use more bits for number representation in the adder tree. As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches a hardware accelerator (corresponds to the hardware configuration) and the quantized layer output that reduces memory requirement (corresponds to the parameter representative of efficiency improvements) stored in the off-chip memory (corresponds to the memory of the computing device)).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the processor further to store, via execution of the device driver, parameters representative of efficiency 79Attorney Docket No.: 252.P107 (P05069US.family) improvements including specified hardware configurations and/or the reduced set of parameters in the memory of the computing device. “Ristretto 
  Regarding Claim 23,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 20, 
Gysel further teaches wherein the set of parameters representative of the neural network comprises one or more input feature maps (Gysel, Figure 2.2 and Section 2.2 Pg. 6, “This layer type is used for feature extraction. Deep CNNs have many convolutional layers; AlexNet for example has five layers of this type. The feature extraction is done by a series of L convolutional layers. Each layer uses 2d kernel filters which extract features from input feature maps (IFM). The result of multiple feature extractions is summed up to form one output feature map (OFM). This process is shown in Figure 2.2, where two filter banks, each with three kernels, are used to generate 2 output feature maps. The number of input and output feature maps is denoted by N and M, and the size of one output feature map is R×C. One kernel has dimension K×K, and a layer has N×M of these kernels. The feature extraction consists of a series of multiplication-accumulation (MAC) operations, as shown in Figure 2.3. Each output pixel is the sum of the 2d convolutions between the input feature maps and the respective kernels. To generate the neighboring output pixels, the kernel stack is slided across the spacial dimension by stride S” teaches the neural network layers comprising of input feature maps).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the set of parameters representative of the neural network comprises one or more input feature maps. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.
Regarding Claim 24,
Xu et al. in view of Gysel in view of Ma et al.  teaches the apparatus of claim 20, 
Gysel further teaches wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural Gysel, Section 2.1.1 Pg. 4, “Forward propagation depends on network parameters in two ways. First, the convolutional layers rely on feature filters. Second, the fully connected layers contain many parameters, each of which serves as weighted connection between a specific input and output node. These parameters are learned during the training procedure” teaches the network parameter comprising of trained weight connections between a specific input and output node).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.
Regarding Claim 25,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 24, 
Gysel further teaches wherein the reduced set of weight parameters comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values (Gysel, Figure 2.5 and Section 2.2 Pg. 10, “MAX pooling does not required any arithmetic operation except comparisons. Since this layer type is cheap in terms of computation and parameter size, this thesis leaves this layer type as is and we perform no approximation. An example of a MAX pooling operation is shown in Figure 2.5, where 2x2 kernels are used to extract the maximum value. The result is stored as output on the right side of the Figure. Pooling layers are associated with a kernel size and a stride. The stride indicates how many pixels are skipped between pooling operations. Notice that in the above example, the data size is reduced by 75%” teaches a max pooling operation where 2x2 kernels (corresponds to the reduced kernel slice), with trained weight parameters with non-zero values, is used to extract a max value).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the reduced set of weight parameters comprises one or more reduced kernel slices comprising trained weight parameters having non-zero values. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto 
Regarding Claim 33,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 20, 
Gysel further teaches wherein the processor further to configure, at least in part via execution of the device driver, the plurality of multiplication circuits based at least in part on the mapping (Gysel, Section 2.6.1.1 Pg. 16, “the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches the multiplication unit (corresponds to the multiplication circuit) receiving input value and network weight (corresponds to the parameter) per computation round and outputs the final accumulation of the results. Section 2.6.1.1 Pg. 17, “As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches the layer output is quantized (corresponds to the reduced parameter)).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the processor further to configure, at least in part via execution of the device driver, the plurality of multiplication circuits based at least in part on the mapping. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.
Regarding Claim 34,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 33, 
Ma et al. further teaches wherein the set of additional parameters comprise parameters indicative image content or audio content, or a combination thereof (Ma et al., Para. [0055], “For graphics processing operations, processing tasks can include indices of data to be processed, e.g., surface (patch) data, primitive data, vertex data, and/or pixel data, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed)” teaches the parameters and commands defining how the data is processed. Para. [0147], “Another type of user input device is cursor control, such as a mouse, a trackball, a touchscreen, a touchpad, or cursor direction keys to communicate direction information and command selections to GPU 614 and to control cursor movement on the display device. Camera and microphone arrays of computer device 600 may be employed to observe gestures, record audio and video and to receive and transmit visual and audio commands” teaches the input of the visual (corresponds to image content) and audio (corresponds to the audio content) data).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the set of additional parameters comprise parameters indicative image content or audio content, or a combination thereof. “Parallel graphics processors with single instruction, multiple thread (SIMT) architectures are designed to maximize the amount of parallel processing in the graphics pipeline. In an SIMT architecture, groups of parallel threads attempt to execute program instructions synchronously together as often as possible to increase processing efficiency” (Ma et al., Para. [0004]). The proposed teaching is beneficial in that it increases processing efficiency
Gysel further teaches wherein the processor to initiate processing the reduced set of parameters and the set of additional parameters to generate the set output parameters for the neural network at least in part by generating a set of output parameters indicative of an output feature map (Gysel, Section 2.6.1.1 Pg. 16, “the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches the multiplication unit receiving input value and network weight (corresponds to the parameters) per computation round and outputs the final accumulation of the results. Section 2.6.1.1 Pg. 17, “As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches the layer output is quantized (corresponds to the reduced parameter). Figure 2.3 and Section 2.2 Pg. 6, “Each layer uses 2d kernel filters which extract features from input feature maps (IFM). The result of multiple feature extractions is summed up to form one output feature map (OFM). This process is shown in Figure 2.2, where two filter banks, each with three kernels, are used to generate 2 output feature maps. The number of input and output feature maps is denoted by N and M, and the size of one output feature map is R×C” teaches the generated output feature map).

Regarding Claim 35,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 34,
Gysel further teaches wherein the neural network is directed to one or more computer vision applications (Gysel, Section 2.3 Pg. 10, “Deep convolutional neural networks have pushed the limits of artificial intelligence in a wide range of applications. Recent winners (Krizhevsky et al., 2012; Simonyan and Zisserman, 2015; Szegedy et al., 2015; He et al., 2015) of ImageNet (Russakovsky et al., 2015) competition have continuously improved machine’s abilities in image classification. The most recent winners of this competition even outperform human vision. Besides image classification, deep networks show state-of-art performance in object detection (Girshick, 2015) as well as speech recognition (Hinton et al., 2012). Other applications include playing games (Silver et al., 2016), as well as art (Gatys et al., 2015). Notice that artificial neural networks as well as recurrent neural networks could potentially be approximated in a similar way as we do in this thesis” teaches multiple computer vision applications). 
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the neural network is directed to one or more computer vision applications. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.  
Regarding Claim 37,
Xu et al. in view of Gysel teaches the article of claim 36, 
Xu et al. further teaches wherein the computer readable medium having stored thereon further instructions executable by the computing device to determine the one or more parameters of the set of parameters to have non-zero values at least in part via execution of a device driver (Xu et al., Para. [0020], “The memory 102 may be removable and non-removable medium, and may include a machine-readable medium, such as a memory, flash drive, magnetic disk or any other media that can be used to store information and/or data and can be accessed by the computing device 100” the machine readable medium (corresponds to the computer readable medium) storing information and/or data (corresponds to instructions executable) accessed by the computing device. Equation (1) and Para. [0038], “As indicated in the equation (1), when the weigh w is great than or equal to zero, it is converted to +1, and when the weight w is less than zero, it is converted to -1, such that the obtained value wb is a one-bit binary number. Such binary conversion drastically reduces computation complexity and memory consumption in forward pass” teaches determining a quantized (corresponds to a reduced) set of parameters that are converted to +1 or -1 based on if they are greater than or less than zero (corresponds to the parameters having non-zero values)).).
Gysel further teaches to map the reduced set of 83Attorney Docket No.: 252.P107 (P05069US.family) parameters to the plurality of multiplication circuits via at least in part (Gysel, Section 2.6.1.1 Pg. 16, “In Figure 2.9, the layer input values and layer weights serve as input to the multiplication units. To leverage the inherent sources of parallelism, a hardware accelerator will use many of these units in parallel. Each multiplication unit gets one layer input value and one network weight per computation round. The different results are accumulated in an adder tree, and the final sum is the layer output. Notice that some of the layer input and weight values are actually reused for different multipliers, depending on the exact characteristics of the layer in question” teaches inputting the quantized input values and weights values (corresponds to the reduced set of parameters) to the multiplication units (corresponds to the multiplication circuits).
Xu et al. in view of Gysel are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. with Gysel, with motivation to map the reduced set of 83Attorney Docket No.: 252.P107 (P05069US.family) parameters to the plurality of multiplication circuits. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.
Xu et al. in view of Gysel does not appear to explicitly teach map… via execution of the device driver
Ma et al., teaches map… via execution of the device driver (Ma et al. Para. [0122], “One mechanism for changing the bias state employs an API call (e.g. OpenCL), which, in turn, calls the GPU's device driver which, in turn, sends a message (or enqueues a command descriptor) to the GPU directing it to change the bias state and, for some transitions, perform a cache flushing operation in the host. The cache flushing operation is required for a transition from host processor 405 bias to GPU bias, but is not required for the opposite transition” teaches the GPU’s device driver changing the bias state).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation to map… via execution of the device driver. “Parallel graphics processors with single instruction, multiple thread (SIMT) architectures are designed to maximize the amount of parallel processing in the graphics pipeline. In an SIMT architecture, groups of parallel threads attempt to execute program instructions synchronously together as often as possible to increase processing efficiency” (Ma et al., Para. [0004]). The proposed teaching is beneficial in that it increases processing efficiency.
Regarding Claim 38,
Xu et al. in view of Gysel in view of Ma et al. teaches the article of claim 37, 
Gysel further teaches wherein the computer readable medium having stored thereon further instructions executable by the computing device to store, via execution Gysel et al., Section1 Pg. 2, “In this thesis we present Ristretto, a framework for automated neural network approximation. The framework is open source and we hope it will speed up the development process of energy efficient hardware accelerators. Our framework focuses on condensing neural networks without adding any computational complexity such as decompression or sparse matrix multiplication. Ristretto is a Caffe-based approximation framework and was developed for fast, automated, efficient and flexible CNN compression for later deployment in hardware accelerators. Ristretto aims at lowering the area requirements for processing elements, and lowering the memory footprint which in turn reduces or eliminates off-chip memory communication” teaches an improved efficiency neural network with Ristretto. Section 6.4 Pg. 40, “When implemented in a hardware accelerator, the data path’s input and output are minifloat numbers. In case the neural network in question is too large to fit into on-chip memory, the layer outputs and parameters need to be stored in off-chip memory. Since both these number categories are represented in minifloat, we can achieve significant energy savings thanks to reduced data transfer” teaches storing the neural network and reduced set parameters in an off chip memory. Abstract, “To enable embedded devices such as smart phones, Google glasses and monitoring cameras with the astonishing power of deep learning, dedicated hardware accelerators can be used to decrease both execution time and power consumption” teaches the enablement of embedded 
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the processor further to store, via execution of the device driver, an improved-efficiency neural network, including the reduced set of parameters, in the memory of the computing device. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network. 
Regarding Claim 39,
Xu et al. in view of Gysel in view of Ma et al. teaches the article of claim 37, 
Gysel further teaches wherein the computer readable medium having stored thereon further instructions executable by the computing device to store, via execution of the device driver, parameters representative of efficiency improvements including specified hardware configurations and/or the reduced set of parameters in the memory Gysel, 2.6.1.1, “To reduce the number of bits required for number representation, our approximation framework quantizes both the layer inputs and weights. The resulting values can be represented using significantly fewer bits. As a result, the multiplication units require less area. In order to simplify simulation of hardware, our framework uses 32-bit floating point for accumulation. To achieve the same result in a hardware accelerator, the adder tree should use 32-bit. Adders are much cheaper in terms of area and power, compared to multipliers. Thus it is acceptable to use more bits for number representation in the adder tree. As a last step, the layer output is quantized to limited-precision format. This reduces the memory requirements, especially if results need to be written back to off-chip memory” teaches a hardware accelerator (corresponds to the hardware configuration) and the quantized layer output that reduces memory requirement (corresponds to the parameter representative of efficiency improvements) stored in the off-chip memory (corresponds to the memory of the computing device). Abstract, “To enable embedded devices such as smart phones, Google glasses and monitoring cameras with the astonishing power of deep learning, dedicated hardware accelerators can be used to decrease both execution time and power consumption” teaches the enablement of embedded devices (corresponds to the computer readable medium within in the computing devices)).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been 
Regarding Claim 40,
Xu et al. in view of Gysel in view of Ma et al. teaches the article of claim 37, 
Ma et al. further teaches wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content (Ma et al., Para. [0055], “For graphics processing operations, processing tasks can include indices of data to be processed, e.g., surface (patch) data, primitive data, vertex data, and/or pixel data, as well as state parameters and commands defining how the data is to be processed (e.g., what program is to be executed)” teaches the parameters and commands defining how the data is processed. Para. [0147], “Another type of user input device is cursor control, such as a mouse, a trackball, a touchscreen, a touchpad, or cursor direction keys to communicate direction information and command selections to GPU 614 and to control cursor movement on the display device. Camera and microphone arrays of computer device 600 may be employed to observe gestures, record audio and video and to receive and transmit visual and audio commands” teaches the input of the visual (corresponds to image content) and audio data).
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the set of parameters representative of the neural network comprises a set of input parameters representative of image content. “Parallel graphics processors with single instruction, multiple thread (SIMT) architectures are designed to maximize the amount of parallel processing in the graphics pipeline. In an SIMT architecture, groups of parallel threads attempt to execute program instructions synchronously together as often as possible to increase processing efficiency” (Ma et al., Para. [0004]). The proposed teaching is beneficial in that it increases processing efficiency
Regarding Claim 41,
Xu et al. in view of Gysel in view of Ma et al. teaches the article of claim 37, 
Gysel further teaches wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural Gysel, Section 2.1.1 Pg. 4, “Forward propagation depends on network parameters in two ways. First, the convolutional layers rely on feature filters. Second, the fully connected layers contain many parameters, each of which serves as weighted connection between a specific input and output node. These parameters are learned during the training procedure” teaches the network parameter comprising of trained weight connections between a specific input and output node).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the set of parameters representative of the neural network comprises a set of trained weight parameters representative of the neural network. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs on the GPU and leverages optimized CUDA routines” (Gysel, Section 9.6 Pg. 55-56). The proposed teaching is beneficial in that it supports various trimming schemes to fine-tune trimmed networks to achieve high classification accuracy. Ristretto also runs on GPU, which enables fast compression of any given network.
Regarding Claim 42,
Xu et al. in view of Gysel in view of Ma et al. teaches the article of claim 41, 
Gysel further teaches wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values (Gysel, Figure 2.5 and Section 2.2 Pg. 10, “MAX pooling does not required any arithmetic operation except comparisons. Since this layer type is cheap in terms of computation and parameter size, this thesis leaves this layer type as is and we perform no approximation. An example of a MAX pooling operation is shown in Figure 2.5, where 2x2 kernels are used to extract the maximum value. The result is stored as output on the right side of the Figure. Pooling layers are associated with a kernel size and a stride. The stride indicates how many pixels are skipped between pooling operations. Notice that in the above example, the data size is reduced by 75%” teaches a max pooling operation where 2x2 kernels (corresponds to the reduced kernel slice), with trained weight parameters with non-zero values, is used to extract a max value).  
Xu et al. in view of Gysel in view of Ma et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al. and Gysel with Ma et al., with motivation wherein the reduced set of parameters comprises one or more reduced kernel slices comprising trained weight parameters having non- zero values. “Ristretto is released as open source project and has the following strengths: • Automation: Ristretto performs automatic trimming of any given CNN. • Flexibility: Various trimming schemes are supported. 55• Accuracy: Ristretto fine-tunes trimmed networks. • Speed: Ristretto runs .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Gysel in further view of Li et al. (“Spectral–Spatial Classification of Hyperspectral Imagery with 3D Convolutional Neural Network”).
Regarding Claim 9,
Xu et al. in view of Gysel teaches the method of claim 8, 
Xu et al. in view of Gysel does not appear to explicitly teach wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels
However, Li et al., teaches wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (Li et al., Section 1 Pg. 3, “In this paper, we present a novel approach, introducing 3D-CNN into HSI classification. By applying 3D kernels to 3D HSI, 3D-CNN can learn the local signal changes in both the spatial and the spectral dimension of the feature cubes, exploiting important discrimination information for classification” teaches applying 3D kernels. Fig. 1(b) teaches 3D convolution operation includes using two-dimensional slices of 3D kernels).
Xu et al. in view of Gysel in view of Li et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been .
Claims 26, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. in view of Gysel in view of Ma et al. in view of Li et al. 
Regarding Claim 26,
Xu et al. in view of Gysel in view of Ma et al. teaches the apparatus of claim 25, 
Xu et al. in view of Gysel in view of Ma et al. does not appear to explicitly teach wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels 
However, Li et al., teaches wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (Li et al., Section 1 Pg. 3, “In this paper, we present a novel approach, introducing 3D-CNN into HSI classification. By applying 3D kernels to 3D HSI, 3D-CNN can learn the local signal changes in both the spatial and the spectral dimension of the feature cubes, exploiting important discrimination information for classification” teaches applying 3D kernels. Fig. 1(b) teaches 3D convolution operation includes using two-dimensional slices of 3D kernels).
Xu et al. in view of Gysel in view of Ma et al. in view of Li et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al., Gysel and Ma et al. with Li et al., with motivation wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels. “In particular, we have compared our 3D-CNN approach against three state-of-the-art deep learning-based HSI classification methods, on three popular HSI benchmark datasets. The experimental studies demonstrated that the proposed method of 3D-CNN-based HSI classification achieved the best overall accuracy on all the three datasets. It has the potential to capture local 3D patterns that help boost the classification performance” (Li et al., Conclusion). The proposed teaching is beneficial in that it achieves the best overall accuracy and helps boost the classification performance.
 



Regarding Claim 43,
Xu et al. in view of Gysel in view of Ma et al. teaches the article of claim 42, 
Xu et al. in view of Gysel in view of Ma et al. does not appear to explicitly teach wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels
However, Li et al., teaches wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels (Li et al., Section 1 Pg. 3, “In this paper, we present a novel approach, introducing 3D-CNN into HSI classification. By applying 3D kernels to 3D HSI, 3D-CNN can learn the local signal changes in both the spatial and the spectral dimension of the feature cubes, exploiting important discrimination information for classification” teaches applying 3D kernels. Fig. 1(b) teaches 3D convolution operation includes using two-dimensional slices of 3D kernels).
Xu et al. in view of Gysel in view of Ma et al. in view of Li et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “configuring a neural network”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Xu et al., Gysel, and Ma et al. with Li et al., with motivation wherein the one or more reduced kernel slices comprises one or more two-dimensional slices of one or more three-dimensional kernels. “In particular, we have compared our 3D-CNN approach against three state-of-the-art deep learning-based HSI classification methods, on three popular HSI benchmark datasets. The experimental studies demonstrated that the proposed method 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/HENRY TRONG NGUYEN/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125